Exhibit 10.1

July     , 2017

PERSONAL AND CONFIDENTIAL

[Name and Address]

Dear                             :

Reynolds American Inc. (“RAI”) is pleased to offer you this “Transition Letter”
in connection with the completion of the transactions described in that certain
Agreement and Plan of Merger, dated as of January 16, 2017, among British
American Tobacco p.l.c. (“BAT”), BATUS Holdings Inc., Flight Acquisition
Corporation and RAI (the “Merger Agreement”). This Transition Letter will be
binding immediately upon its execution, but, notwithstanding any provision of
this Transition Letter to the contrary, this Transition Letter will not become
effective or operative (and neither party will have any obligation hereunder)
until the occurrence of the “Closing” (as defined in the Merger Agreement).
Notwithstanding any provision in this Transition Letter to the contrary, if the
Merger Agreement is terminated (with the effect that the Closing will not
occur), this Transition Letter will immediately terminate and you will not be
entitled to any payments or benefits hereunder. Words and phrases used in this
Transition Letter with initial capital letters that are not defined in this
Transition Letter, and are defined in your letter agreement with RAI, dated
                     , 200    , regarding special severance benefits and change
of control protections (your “2/3 Agreement”), are used herein as so defined.

 

  1. Continued Service Through the Departure Date. RAI has determined that your
continued service to RAI or an affiliate of or successor to RAI (collectively,
the “Company”) for a period of time following the “Closing Date” (as such term
is defined in the Merger Agreement) will be important to the successful
integration of RAI and BAT. It is currently anticipated that your services will
be needed through                             , 201     (such date, or such
later date as you and the Company mutually agree, the “Departure Date”). The
Company agrees that it will release you from employment on the Departure Date,
and that you may elect to end your employment on the Departure Date if the
Company does not release you from employment on the Departure Date (either such
termination, a “Departure Date Termination”). The period of time from the
Closing Date through the Departure Date is referred to in this Transition Letter
as the “Transition Period”.

 

  2.

Termination of Employment During the Transition Period. Any Departure Date
Termination and any other termination of your employment during the Transition
Period (other than a termination due to your death, which is addressed in
Section 3 of this Transition Letter, or a termination for Cause) will be treated
as a Separation from Service that entitles you to the payments and benefits set
forth in Section 1 and 2(a) of your 2/3 Agreement and, as a result, upon any
such termination of your employment, the Company shall pay and provide to you,
pursuant to your 2/3 Agreement, the Special Severance Benefits set forth in
Section 1 of your 2/3 Agreement and any amounts to which you may be entitled
under Section 2(a) of



--------------------------------------------------------------------------------

  your 2/3 Agreement, subject to your satisfaction of the requirements of
Section 3(a) of your 2/3 Agreement, including execution of a general release and
reaffirmation of your Non-Competition, Non-Disclosure of Confidential
Information and Commitment to Provide Assistance Agreement. Your 2/3 Agreement
and the RAI Non-Qualified Retirement Plan are hereby amended to reflect the
preceding sentence. For the avoidance of doubt, any termination of employment
under this Section 2 shall be considered a termination entitling you to
severance benefits for purposes of any annual bonus or equity arrangements of
the Company that provide special benefits upon such a termination.

 

  3. Effect of Death During the Transition Period.

 

  (a) Eligibility. Your estate, your eligible dependents and your Pension
Beneficiary (as defined below) will be entitled to receive the payments and
benefits set forth in Section 3(b) of this Transition Letter in the event of
your death while you are employed by the Company during the Transition Period.

 

  (b) Payments and Benefits. In the event that your employment with the Company
terminates due to your death during the Transition Period, the following
provisions shall apply, subject to the requirements of Section 3(c) of this
Transition Letter:

 

  i. The Company shall pay your estate an amount equal to the Special Severance
Benefits that would have been payable to you pursuant to Section 1(a)(i) of your
2/3 Agreement upon a termination of your employment under Section 2 of this
Transition Letter on the date of your death. Such amount shall be paid in a lump
sum in cash as soon as practicable (but in no event later than sixty (60) days)
following the date of your death.

 

  ii. The Company shall provide continuation of the coverage of your eligible
dependents under the Company’s medical, life, dental and vision insurance
benefit plans for a period of up to three (3) years from the date of your death
(the “Subsidized Benefit Period”) at the same cost structure as for active
employees; provided, however, that during such Subsidized Benefit Period your
eligible dependents will be covered by the fully insured medical, dental and
vision plans maintained by the Company. The Subsidized Benefit Period will be
included in the applicable COBRA continuation coverage period with respect to
any group health plan. If your eligible dependents choose to continue COBRA
continuation coverage under any group health plans after the Subsidized Benefit
Period, such eligible dependents will be responsible for the entire premium
payment for the remainder of the applicable COBRA continuation coverage period.

 

2



--------------------------------------------------------------------------------

  iii. The Company shall pay your estate an amount equal to the matching
contributions and/or retirement enhancement contributions, if any, that would
have been contributed by the Company on your behalf under the Company’s
qualified defined contribution plan (the “CIP”) and nonqualified defined
contribution plans assuming (i) you had continued to be employed as an active
participant in the CIP throughout the three-year period following your death,
(ii) your pay was equal to the amount of your base pay and target bonus as in
effect immediately prior to your death and (iii) you contributed in an amount
that would have provided for the maximum matching contributions during the
three-year period following your death (without regard to any amendment to the
CIP made subsequent to the date of your death which reduces the matching
contributions and/or retirement enhancement contributions thereunder). Such
amount shall be paid in a lump sum in cash as soon as practicable (but in no
event later than sixty (60) days) following the date of your death.

 

  iv. If you are eligible to participate in the Company’s defined benefit
pension plan as of the date of your death, the Company shall calculate an
additional pension benefit, which shall be (i) determined as if your employment
with the Company had continued throughout the three-year period following your
death, and (ii) calculated as if your base pay and target bonus for such
additional period remained at the level in effect on the date of your death. The
additional pension benefit described in the preceding sentence shall be provided
under and paid pursuant to the terms of the RAI Non-Qualified Retirement Plan,
to the person or persons entitled under such plans to pension benefits payable
in respect of you after your death (your “Pension Beneficiary”), and the RAI
Non-Qualified Retirement Plan is hereby amended accordingly.

 

  v. If you are eligible for retiree health and life insurance coverage on the
date of your death, additional age and service shall be credited towards
eligibility for retiree health and life insurance coverage for your eligible
dependents, determined as if your employment with the Company had continued
throughout the three-year period following your death.

 

  vi. If you participate in an executive supplemental payment plan on the date
of your death, your estate will be entitled to continue to receive the annual
executive supplemental payment that you were entitled to receive on the date of
your death until the end of the three-year period following your death. Such
amount shall be paid in a lump sum in cash as soon as practicable (but in no
event later than sixty (60) days) following the date of your death.

 

  vii.

If you are eligible to participate in the Company’s MedSave Plan as of the date
of your death, the Company will pay your estate an amount equal to the
contributions that would have been credited as Company contributions to your
notional account under the MedSave Plan assuming (i) you had continued to be
employed as an active participant in the MedSave Plan

 

3



--------------------------------------------------------------------------------

  throughout the three-year period following your death and (ii) the Company had
credited your notional account thereunder with the maximum amount of matching
contributions each year during the three-year period following your death. Such
amount shall be paid in a lump sum in cash as soon as practicable (but in no
event later than sixty (60) days) following the date of your death.

 

  (c) General Release. As a condition to receiving any benefits or amounts
payable pursuant to this Section 3 of this Transition Letter, your estate and
Pension Beneficiary, as applicable, must satisfy the general release requirement
of Section 3(a) of your 2/3 Agreement.

 

  4. Tax Withholding. The Company shall withhold from any amounts payable under
this Transition Letter all federal, state, city or other taxes as may be
required to be withheld pursuant to any law or governmental regulation or
ruling.

 

  5. Code Section 409A.

 

  (a) Specified Employees. Notwithstanding anything in this Transition Letter to
the contrary, in the event that you are deemed to be a “specified employee” on
the date your employment with the Company terminates, determined pursuant to an
identification methodology adopted by the Company in compliance with
Section 409A, and if any portion of the payments or benefits to be received by
you upon separation from service would constitute a “deferral of compensation”
subject to Section 409A, then to the extent necessary to comply with
Section 409A, amounts that would otherwise be payable pursuant to this
Transition Letter or your 2/3 Agreement during the six (6) month period
immediately following the date of your termination of employment and benefits
that would otherwise be provided pursuant to this Transition Letter or your 2/3
Agreement during the six (6) month period immediately following the date of your
termination of employment will instead be paid or made available on the earlier
of (i) within ten (10) days following the first business day of the seventh
month after the date of your termination of employment, provided that you shall
not have the right to designate the payment date or (ii) your death.

 

  (b) General. The parties intend for this Transition Letter to either comply
with, or be exempt from, Section 409A, and all provisions of this Transition
Letter will be interpreted and applied accordingly. Each payment under this
Transition Letter shall be considered a separate payment and not one of a series
of payments for purposes of Section 409A.

 

  6. Legal Fees and Expenses. If your employment is terminated (a) for any
reason other than death during the Transition Period (in the case of Section 1
or 2 of this Transition Letter) or (b) due to your death during the Transition
Period (in the case of Section 3 of this Transition Letter), the Company will
pay to you (in the case of Section 1 or 2 of this Transition Letter) your estate
(in the case of Sections 3(b)(i), 3(b)(iii), 3(b)(vi) or 3(b)(vii) of this
Transition Letter), your eligible dependents (in

 

4



--------------------------------------------------------------------------------

  the case of Section 3(b)(ii) or 3(b)(v) of this Transition Letter) or your
Pension Beneficiary (in the case of Section 3(b)(iv) of this Transition Letter)
as incurred all legal and accounting fees and expenses incurred by you, your
estate, your eligible dependents or your Pension Beneficiary as a result of such
termination (including all such fees and expenses, if any, in seeking to obtain
or enforce any right or benefit provided hereunder, unless your, your estate’s,
your eligible dependents’ or your Pension Beneficiary’s claim is found by an
arbitral tribunal of competent jurisdiction to have been frivolous. Any such
payments shall be made no later than December 31 of the year following the year
in which you, your estate, your eligible dependents or your Pension Beneficiary
incur the expenses, provided that in no event will the amount of expenses
eligible for reimbursement in one year affect the amount of expenses to be
reimbursed, or in-kind benefits to be provided, in any other taxable year. Each
provision of reimbursements pursuant to this Section 6 of this Transition Letter
shall be considered a separate payment and not one of a series of payments for
purposes of Section 409A.

 

  7. Applicable Law. The laws of North Carolina shall be the controlling law in
all matters relating to this Transition Letter, without giving effect to
principles of conflicts of laws. The Company shall apply and administer this
Transition Letter in a manner such that the Employee Retirement Income Security
Act of 1974, as amended, does not apply to this Transition Letter.

 

  8. Amendments. This Transition Letter may only be amended if agreed to in
writing by the Company and you (or after your death, (a) in the case of an
amendment affecting Sections 3(b)(i), 3(b)(iii), 3(b)(vi) or 3(b)(vii) of this
Transition Letter, your estate, (b) in the case of an amendment affecting
Section 3(b)(ii) or 3(b)(v) of this Transition Letter, your eligible dependents
and (c) in the case of an amendment affecting Section 3(b)(iv) of this
Transition Letter, your Pension Beneficiary).

 

  9. Complete Agreement. This Transition Letter embodies the complete agreement
and understanding between the parties with respect to the subject matter hereof
and effective as of its date supersedes and preempts any prior understandings,
agreements or representations by or between the parties, written or oral, which
may have related to the subject matter hereof in any way. For the avoidance of
doubt, however, the parties agree that except as expressly set forth herein,
nothing in this Transition Letter supersedes, preempts or amends your 2/3
Agreement or any other arrangement between you and the Company.

 

  10. Counterparts. This Transition Letter may be executed in two or more
counterparts (including by facsimile or PDF), each of which will be deemed an
original but all of which together will constitute one and the same instrument.

 

5



--------------------------------------------------------------------------------

Please be aware that this Transition Letter does not constitute an offer or
guarantee of employment with the Company. Please indicate your agreement to the
terms set forth herein by executing this Transition Letter in the space provided
below.

 

Very truly yours, REYNOLDS AMERICAN INC.

By:  

 

Name:   Title:  

I hereby agree to the terms of this Transition Letter, including the amended
terms with respect to my 2/3 Agreement.

 

By:  

 

  [Name] Date:  

 

 

6